DAUKSCH, Judge.
This is an appeal from a summary final judgment. Because there are factual issues in dispute which need to be resolved before either litigant is entitled to a judgment, we must reverse the judgment. Holl v. Talcott, 191 So.2d 40 (Fla.1966). The case involves a real property transaction and the factual issues concern whether the contract was breached, and if so, by whom. Appellants claim a right to specific performance and appellee claims the contract was breached by appellants. Which side is correct must be determined by trial.
REVERSED AND REMANDED.
ORFINGER, C.J., and SHARP, J., concur.